DETAILED ACTION
Amendment received on January 12, 2022 has been acknowledged. Claims 2 and 11-14 have been previously cancelled and amendments to claim 1 have been entered. Therefore, claims 1, 3-10 and 15-16 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered. 
Response to Arguments
Applicant’s arguments see Remarks, filed January 12, 2022 with respect to claim(s) 1, 3-10 and 15-16 have been considered an are persuasive.  The 35 USC 103(a) rejection of claims 1, 3-10 and 15-16 has been withdrawn.
Allowable Subject Matter
Claims 1, 3-10 and 15-16 are allowed.


Reasons for Allowance
The most remarkable prior arts on record are to Grabovski et al. U.S. Patent Application Publication 2014/0316901 and Nobutsugu et al. U.S. Patent Application Publication 2011/0025461. 
Grabovski et al. is directed to a computer-automated system for promoting specifiable items of merchandise in a retail shopping facility for specifiable time periods. The automated promotion system enables a customer with an appropriately configured mobile device to avail of promotional prompts within the shopping facility electronically (i.e., within the specified time period), substantiating redemption of a related benefit at checkout (i.e., within or beyond the specified time period). The system has three principal components: a source, a node, and a checkpoint. The source enables a retailer to script the parameters of the promotion (e.g., the duration, benefit, and relevant merchandise). The node--preferably, an electronic shelf label--provides means for publishing the promotion to a customer pursuant to information entered by the retailer at the source. The checkpoint consummates the promotion. Grabovski et al., Abstract.
Nobutsugu et al. is directed to an electronic shelf label system includes a plurality of electronic shelf labels, plurality of transmitters, and a transmission controller. The transmission controller divides the transmitters into a plurality of communication groups so that each of the communication groups has a collective communication area including at least one of the transmitters, and to control the transmitters in units of the communication groups. The transmission controller also controls all of the transmitters included in one of the communication group, which is determined based on input of position specification information for specifying a position of a worker who is utilizing a portable information processing device, to cause product information of a target product to be transmitted to a target electronic shelf label by one of the transmitters that belongs to the communication group. Nobutsugu et al., Abstract. 

Moreover, none of the prior art of record remedies the deficiencies found in Grabvoski et al. and Nobutsugu et al.  or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Search and Prior Art

The search conducted in connection with this Office Action encompass the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. electronic shelf/price label).
Therefore, in addition to prior art references cited and applied in connection with this Office Action, the following prior art is also made of record but not relied upon in the current response:
	Halperin et al. U.S. Patent #6,105,004 discusses a product monitoring particularly useful in merchandising and inventory control.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687